Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS AGREEMENT, made and entered into in the City of Seattle, State of
Washington, this 1st day of January, 1998, by and between AVTECH CORPORATION
(referred to as “Employer”), a corporation duly organized and existing under the
laws of the State of Washington, having its principal office and place of
business at 3400 Wallingford Avenue North, Seattle, Washington, and Chris
Anderson (referred to on this document as “Employee”).

WHEREAS:

1. Long Term Incentive Plan.

(a) Employer deems it is in the best interest of Employer to retain Employee so
long as Employee is faithfully and diligently performing his duties hereunder.
In addition to the Base Salary and discretionary bonus (if any), the Employer
has adopted a long term incentive plan which provides for payment of Fifty
Thousand Dollars ($50,000.00) to Employee if Employee remains employed by
Employer through 1/1/2001.

(b) All amounts allocated to Employee under the long term incentive plan during
the term of this Agreement shall be paid in one lump sum upon the earlier of
(i) three (3) years from the date hereof or (ii) termination of this Agreement
by the Employer. Employee acknowledges and agrees that if Employee terminates
this Agreement for any reason, Employee shall forfeit any and all rights to
receive the long term incentive amount. The parties acknowledge that the
creation of the long term incentive plan is based, in part, on the good faith
employment relationship between Employer and Employee. In this regard, in making
the determination whether Employee is entitled to receive the long term
incentive amount upon termination of employment, Employee’s employment will be
deemed terminated per section 2.

(c) During Employee’s lifetime, he may not assign or otherwise transfer any
interest in the long term incentive plan. However, upon the death of Employee,
the Employer will be required to pay the Incentive Bonus amount to the
Employee’s estate.

2. Termination. Either party may terminate employment upon thirty (30) days’
written notice to the other and Employer shall pay Employee until the date of
termination if Employee terminates this agreement. In the event Employer
terminates this agreement, it shall pay additional compensation and provide
benefits as follows, unless the termination is for criminal activities in
connection with Employer, its other employees, products, or any other crimes of
a public nature, such as to bring disrepute to the Employer and the Employee.
Employee’s employment will be deemed terminated by the Employer if Employee
terminates his employment following a reduction in base salary, a material
change in the duties assigned to him or requires relocation outside of the State
of Washington.

(a) Payment in the amount of Base Salary of Employee for six (6) months. Such
payments shall be made in a lump sum. Base Salary shall be not less than the
base salary at the effective date of this agreement.

(b) Employer will continue all standard company employee benefits for six
(6) months, to include, but not limited to, life insurance, medical, dental, and
disability, said benefits to terminate the earlier of new employment of Employee
or six months from termination.

 

-1-



--------------------------------------------------------------------------------

(c) Employer agrees that it will not actively engage in negative comments or
otherwise demean Employee in his job search activities.

(d) Employee will, upon completion of the terms of severance outlined above,
sign an appropriate release and waiver of any age discrimination claims or any
other claims in connection with the termination, such that Employer shall be
released from any and all further claims or liabilities to Employee relating to
termination.

3. Assignment. Employer shall have the right to assign this contract to its
successors or assigns, and all covenants and agreements hereunder shall inure to
the benefit of and be enforceable by or against its said successors or assigns.

4. Dispute Resolution. In the event of any dispute between the parties it is
hereby agreed that, to the extent allowed by law, the dispute will be submitted
for binding arbitration to a mutually agreeable arbitrator or, if the parties
can not agree to J•A•M•S/Endispute for arbitration within forty-five (45) days
of a written request for arbitration submitted by either party. All arbitration
proceedings shall be conducted in accordance with the Rules of American
Arbitration Association. The arbitrator’s decision shall be final and binding
and judgment may be entered thereon. The parties shall each pay their own
attorney’s fees and shall share equally in cost of arbitration.

5. Applicable Law. This agreement shall be construed in accordance with the law
of the State of Washington.

IN WITNESS WHEREOF, Employer has hereunto signed its name by its General
Managers, and Employee has signed his name.

 

AVTECH CORPORATION     By  

LOGO [g67909sig1.jpg]

   

LOGO [g67909sig4.jpg]

      CHRIS ANDERSON By  

LOGO [g67909sig2.jpg]

    “Employee” By  

LOGO [g67909sig3.jpg]

      General Managers    

 

-2-